Case 5:20-cv-01531-SMH-KLH Document 1 Filed 12/02/20 Page 1 of 6 PageID #: 1



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF LOUISIANA
                                       SHREVEPORT DIVISION

ELIZABETH FONTENOT                                            CIVIL ACTION NO.

VERSUS                                                        DISTRICT JUDGE:

BRINKER LOUISIANA INC. D/B/A                   MAGISTRATE JUDGE:
CHILI’S GRILL & BAR AND ABC
INSURANCE COMPANY
*******************************************************************************************

                                          NOTICE OF REMOVAL

             Defendant, Brinker Louisiana Inc., (hereinafter “Defendant”) hereby removes the action

captioned “Elizabeth Fontenot v. Brinker Louisiana, Inc. d/b/a Chili’s Grill & Bar and ABC Insurance, Inc.”

bearing docket number 162249, Section “1”, on the docket of the 26th Judicial District Court for the

Parish of Bossier, State of Louisiana, to the United States District Court for the Western District of

Louisiana, Shreveport Division. In support of this notice of removal, Defendant pleads the

following grounds:

                                                         I.

             On May 14, 2020, this civil action was filed by Plaintiff, Elizabeth Fontenot (“Plaintiff”), in

the 26th Judicial District Court for the Parish of Bossier, State of Louisiana, bearing docket number

162249, Section “1” and captioned “Elizabeth Fontenot v. Brinker Louisiana, Inc. d/b/a Chili’s Grill &

Bar and ABC Insurance, Inc.” (“Petition”). See Affidavit of Counsel, attached hereto as Exhibit A and

Petition for Damages, attached hereto as Exhibit B.

                                                        II.

             On information and belief, Plaintiff was at the time of the filing of this action, and still is, a

resident and domiciliary of the State of Louisiana.

                                                        III.

             Brinker Louisiana, Inc., is a Virginia corporation whose principle place of business is in


00923925-1                                               1
Case 5:20-cv-01531-SMH-KLH Document 1 Filed 12/02/20 Page 2 of 6 PageID #: 2



Dallas, Texas.

                                                        IV.

             The Petition and Citation were served Brinker Louisiana Inc., on May 28, 2020.

                                                         V.

             No other defendants have been named in the suit, aside from Brinker Louisiana, Inc., and

therefore, the consent of other defendants is not required pursuant to 28 U.S.C. § 1446(b)(2).

                                                        VI.

             In Plaintiff’s Petition, it is alleged that on July 11, 2019, Plaintiff was a patron at Chili’s Bar

& Grill restaurant in Bossier City, Louisiana, and slipped and fell on water on the floor near her

table. See generally, Exhibit B, Petition for Damages, ¶ 3. Plaintiff claims that she is entitled to

recover damages for injuries incurred as a result of this incident and alleges that her damages were

caused by the negligence of Brinker Louisiana, Inc. See generally, Exhibit B, Petition for Damages.

                                                        VII.

             On the face of the Petition, Plaintiff does not specify the nature or extent of her alleged

injuries or the treatment necessitated by same and thus do not establish the requisite amount in

controversy. Specifically, in the Petition, Plaintiff generally alleges that as a result of the incident, she

suffered “Severe and disabling injuries” and alleges entitlement to general categories of damages,

including mental and physical pain and suffering, medical expenses, mental anguish and emotional

distress, permanent damage and disability, loss of enjoyment of life, and lost wages. See Exhibit B,

Petition for Damages, ¶¶ 3, 5.

                                                       VIII.

             On November 4, 2020, the undersigned counsel received discovery responses from plaintiff.

See Exhibit A, Affidavit of Counsel; see also Exhibit C, Plaintiff’s Discovery Responses. Therein,

Plaintiff first articulated that she alleges the incident caused her to suffer “a right shoulder torn



00923925-1                                               2
Case 5:20-cv-01531-SMH-KLH Document 1 Filed 12/02/20 Page 3 of 6 PageID #: 3



rotator cuff, neck, right knee, left leg and back pain.” Plaintiff further alleges that she “suffers a

broken left ankle from her left leg giving out due to her back pain.” See Exhibit C, Plaintiff’s

Discovery Responses, Answer to Interrogatory No. 12. Her discovery responses further describe

that she has been recommended a “right shoulder arthroscopy, debridement, subacromial

decompression, acromioplasty, distal clavicle resection, rotator cuff repair, biceps tenodesis v.

tenotomy.” See Exhibit C, Plaintiff’s Discovery Responses, Answer to Interrogatory No. 17.

                                                    IX.

             Plaintiff’s discovery responses also itemize past medical expenses of at least $20,835.18.

Plaintiff notes that a few invoices remain outstanding and the total for past medical specials will be

higher. See Exhibit C, Plaintiff’s Discovery Responses, Answer to Interrogatory No. 14.

                                                     X.

             Further, on November 9, 2020, the undersigned received the document production from

Plaintiff containing medical treatment records. See Exhibit A, Affidavit of Counsel. The production

includes a cervical MRI study, where the interpreting radiologist noted disc bulging or herniations.

See Exhibit A-1, Cervical MRI. Further, plaintiff produced a right shoulder MRI, where the

interpreting radiologist noted a full thickness infraspinatus tendon tear, and the recommendation of

Dr. Fenn for the shoulder procedure previously described. See Exhibit A-2, Shoulder MRI; Exhibit

A-3, Dr. Fenn, September 3, 2020, Office Note. In the last treatment visit provided, from October

15, 2020, Dr. Fenn noted the fall and ankle fracture and recommended an ankle MRI. Dr. Fenn also

reiterating the surgical recommendation and recommended bilateral epidural steroid injections

(ESIs) at L4-5 and L5-S1. Exhibit A-4, Dr. Fenn, October 15, 2020, Office Note. As such,

Plaintiff’s treatment appears to be ongoing, including further contemplated treatment for her

fractured ankle, a recommended shoulder surgery, and recommendations for lumbar ESIs.




00923925-1                                           3
Case 5:20-cv-01531-SMH-KLH Document 1 Filed 12/02/20 Page 4 of 6 PageID #: 4



                                                      XI.

             Defendant was not placed on notice that the amount in controversy exceeds $75,000, until at

least November 4, 2020, when the undersigned received discovery responses indicating treatment

and imaging studies for neck and low back pain radiating to the extremities, a broken ankle, and a

recommended shoulder surgery. Further, the discovery responses itemized past medical expenses of

at least $20,835.18. See Exhibit A, Affidavit of Counsel. Receipt of the later medical records further

evidence continued treatment for a fractured ankle and recommendations for ESIs to plaintiff’s

lumbar spine. Together, the past and future medical treatment and past medical expenses

demonstrate that the amount in controversy exceeds the jurisdictional minimum. See Exhibit A,

Affidavit of Counsel.

                                                     XII.

             This is a civil action within the original jurisdiction of this Court under the provisions of

28 U.S.C. § 1332 and § 1367(a) and is thus removable to this Court pursuant to the provisions of

28 U.S.C. § 1441, et seq., because the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between citizens of different states.

                                                     XIII.

             In compliance with the requirements of 28 U.S.C. § 1446(b)(3), this notice of removal is filed

“within 30 days after receipt by the defendant, through service or otherwise, of a copy of . . . other

paper from which it may first be ascertained that the case is one which is or has become removable.”

                                                     XIV.

             The law is clear that “the information supporting removal in a copy of an amended pleading,

motion, order or other paper must be ‘unequivocally clear and certain’ to start the time limit running

for a notice of removal under the second paragraph of section 1446(b).” See Bosky v. Kroger Texas, LP,

288 F.3d 208, 211 (5th Cir. 2002).



00923925-1                                             4
Case 5:20-cv-01531-SMH-KLH Document 1 Filed 12/02/20 Page 5 of 6 PageID #: 5



                                                       XV.

             In the instant matter, federal jurisdiction was not “unequivocally clear and certain” until

receipt of the discovery responses, medical records, and medical bills evidencing past medical

specials of at least $20,835.18 and medical treatment for neck and low back pain, shoulder pain,

ankle pain and fracture, and recommended shoulder surgery and lumbar ESIs.

                                                      XVI.

             As such, this matter is appropriately before the court under diversity jurisdiction because it is

between citizens of different states, with an amount in controversy that exceeds $75,000, and filed

within thirty days of receipt of other paper from which the undersigned was first able to ascertain

the applicability of the court’s jurisdiction.

                                                      XVII.

             In compliance with 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders to date

in state court have been requested from the Clerk of Court of the 17th Judicial District Court for the

Parish of Lafourche and will be filed in the record of this Honorable Court promptly upon receipt.

                                                     XVIII.

             In compliance with 28 U.S.C. §1446 (d), Defendant hereby certifies that notice of removal is

being served to all adverse parties, and to the Clerk of Court of the 26th Judicial District Court for

the Parish of Bossier, State of Louisiana.



             WHEREFORE, defendant, Brinker Louisiana, Inc., prays that this cause be removed from

the 26th Judicial District Court for the Parish of Bossier, State of Louisiana, to this Honorable Court,

to proceed thereafter in the United States District Court for the Western District of Louisiana,

Shreveport Division.




00923925-1                                              5
Case 5:20-cv-01531-SMH-KLH Document 1 Filed 12/02/20 Page 6 of 6 PageID #: 6



                                                 Respectfully submitted,

                                                         /s/ Megan S. Peterson
                                                 Benjamin R. Grau (Bar No. 26307)
                                                 Megan S. Peterson (Bar No. 34026)
                                                 Alexandra E. Celio (Bar No. 38695)
                                                 SIMON, PERAGINE, SMITH & REDFEARN, L.L.P.
                                                 1100 Poydras Street, 30th Floor
                                                 New Orleans, Louisiana 70163
                                                 Telephone:    (504) 569-2030
                                                 Facsimile:    (504) 569-2999
                                                 E-Mail:       beng@spsr-law.com
                                                               meganp@spsr-law.com
                                                               alexandrac@spsr-law.com
                                                 Attorneys for Defendant, Brinker Louisiana, Inc.

                                     CERTIFICATE OF SERVICE
             I hereby certify that a copy of the foregoing has been served upon those listed below by
electronic and United States mail, postage prepaid and properly addressed, this 2nd day of
December, 2020:
             Counsel for Plaintiff, Elizabeth Fontenot
             Jeanne K. Demarest, Esq.
             J. Bart Kelly, III, Esq.
             Roderick “Rico” Alvendia, Esq.
             Kurt M. Zuzulak, II, Esq.
             Jennifer Kuechmann, Esq.
             ALVENDIA, KELLY & DEMAREST, LLC
             909 Poydras Street, Suite 1625
             New Orleans, Louisiana 70112
             Email: jeanne@akdlalaw.com
                     jenniferk@akdlalaw.com


                                                         /s/ Megan S. Peterson




00923925-1                                          6
